Today has a very special 
meaning for us: twenty-nine years ago, under the 
blessings of this body, Tuvalu was granted its 
independence. I am honoured, therefore, to speak on 
behalf of the people and Government of Tuvalu and to 
convey to this session of the United Nations General 
Assembly our warmest greetings.  
 At the outset, Tuvalu wishes to associate itself 
with previous speakers in congratulating Mr. Kerim in 
his election as President of the General Assembly at its 
sixty-second session. We also wish to take this 
opportunity to welcome and congratulate the Secretary-
General, Ban Ki-moon, on his appointment as head of 
the United Nations. 
 As we celebrate our twenty-ninth anniversary of 
independence, let me convey our most sincere thanks 
and gratitude to the international community, 
especially to our traditional development partners, 
close friends and international and regional 
organizations for their support and cooperation over 
the past years. We are confident that such gestures of 
understanding, friendship and cooperation will 
continue in the years ahead. Our endeavours to achieve 
excellence have been guided by the United Nations 
principles of good governance, respect for the rule of 
law and for human rights, democracy and self-
determination. Our future survival as a nation is 
founded on these basic ideals of the United Nations.  
 Tuvalu welcomes the key priority issues of 
climate change, financing for development, achieving 
the Millennium Development Goals, countering 
terrorism, and the United Nations reform agenda, 
which the President has clearly identified and 
highlighted in his opening address at the sixty-second 
session. We would like, however, to focus on five main 
issues: the United Nations reforms, the United Nations 
presence in Pacific small island developing States, the 
question of Taiwan’s membership in the United 
Nations and its agencies, criteria for least developed 
countries graduation, and responding to climate 
change. 
 On the United Nations reforms, we acknowledge 
with sincerity the tremendous efforts that the 
Organization has made in fulfilling its purpose, based 
on its noble pillars of development: peace and security 
and human rights, as enshrined under its Charter. 
Through such efforts, the United Nations has reached 
out to many countries of the world in providing the 
required services for those who need them most. 
However, these efforts always encounter many 
challenges that can be resolved only if the United 
Nations membership and all its subsidiary bodies 
commit to work together in harmony and with respect 
for each other. 
 The need for the United Nations to ensure 
efficiency, effectiveness and transparency in carrying 
out its mandates and all its related programmes cannot 
be overemphasized. In this connection, Tuvalu 
welcomes and supports the ongoing work on United 
Nations reform. In particular, Tuvalu supports the 
Secretary-General’s report in response to the 
recommendations of the High-level Panel on United 
Nations System-wide Coherence and agrees that the 
United Nations system must be more results-oriented, 
efficient and accountable. 
 Tuvalu fully supports the ongoing reform work of 
the United Nations that promotes country-driven 
programmes. However, we are very disappointed with 
the unjustifiably slow progress in establishing the 
United Nations presence in the remaining Pacific small 
island developing States that do not have United 
Nations offices. As a full Member of the United 
Nations, we feel that Tuvalu and other small island 
developing States from the Pacific each deserve to 
have a United Nations office established in-country, 
which will be instrumental in the coordination and 
implementation of United Nations projects and 
programmes on the ground. Our isolation and 
geographical fragmentation in itself is justification for 
establishing a joint United Nations office in Tuvalu. 
We appeal to the United Nations for the earliest 
implementation of this long overdue commitment.  
 Tuvalu highly commends the momentum of the 
work on the reform of the Security Council, especially 
the excellent work done by the Open-ended Working 
Group on the Question of Equitable Representation on 
and Increase in the Membership of the Security 
Council and Other Matters Related to the Security 
Council. Tuvalu warmly welcomes the next step of 
submitting the issue for further intergovernmental 
negotiations as a way forward. Tuvalu further supports 
the draft resolution tabled by India for the same 
purpose in addressing this very important task. 
 However, we are very disturbed with the 
continuance of finger-pointing and undiplomatic 
language being directed at small island developing 
States for their contributions to the Security Council 
reform process. As a small peace-loving nation and a 
full Member of the United Nations, Tuvalu has the 
sovereign right to support any issue that will benefit 
the achievement of the United Nations goals. We 
strongly believe that open dialogue and working 
together in mutual understanding under the framework 
of the United Nations is the only way to reach our 
shared destiny in diversity and to respect one another.  
 Tuvalu firmly believes that the paramount 
mission of the United Nations must remain the 
maintenance of peace and security while ensuring the 
universal participation of all nations of the world, as 
clearly articulated in the Preamble to the United 
Nations Charter. 
 However, the United Nations cannot be said to be 
universal nor can global peace and security be assured 
until the issue of Taiwan’s membership and 
participation in the United Nations is properly 
resolved. It is disappointing to note that this body does 
not even want to at least put Taiwan’s membership 
application on its agenda for proper consideration. 
 Let me reaffirm Tuvalu’s strong support for 
Taiwan’s membership application to the United 
Nations. We feel that this issue is long overdue and 
needs to be considered more seriously and purely on its 
own merits.  
 Taiwan has shown international responsibility 
and has helped many countries in the world   
including my own country, Tuvalu   with 
development assistance. It is our strong opinion that 
Taiwan is a country with a clearly defined territory and 
an established democratic system of government and is 
a responsible international player in world trade, 
development and diplomatic relations. The rights and 
self-determination of the Taiwanese people to join the 
United Nations should be urgently addressed. Taiwan 
has all of the capabilities needed to fulfil its 
obligations as a peace-loving State and become a full 
Member of the United Nations as required under the 
Charter of the United Nations.  
 Despite all this, it is sad to note that the United 
Nations has continued to turn a blind eye to the wishes 
and needs of the people of Taiwan, who simply want to 
be part of the international family and participate 
actively in the attainment of the noble pillars of 
development, security and human rights. More sadly, 
the action taken by the Secretary-General of the United 
Nations in not complying with the requirements of the 
Charter of the United Nations and the rules of 
procedure of the Security Council is disappointing. 
Tuvalu further appeals for the proper and urgent 
consideration of Taiwan’s membership application to 
the United Nations.  
 The issue of graduating from the least developed 
countries (LDC) category has caused great anxiety for 
Tuvalu. As recognized in the Mauritius strategy for 
small island developing States, it is most alarming that 
all the potential candidates for graduation from the 
LDC list are Pacific small island developing States, 
despite our special disadvantages and environmental 
vulnerabilities. We appeal to this Assembly, the 
Economic and Social Council and our development 
partners to carefully reconsider the criteria for LDC 
graduation and their application, taking into account 
the special disadvantages of small island developing 
States. 
 The President’s leadership in choosing 
“Responding to Climate Change” as the theme of this 
session is highly commendable. Likewise, Tuvalu 
applauds the leadership of the Secretary-General on 
climate change. We are pleased that world leaders at 
the High-level Event on Climate Change have agreed 
on the urgency of addressing climate change in a 
comprehensive way. We believe we are now ready to 
make a historic agreement in Bali to start negotiations 
on a new climate change agreement.  
 As the Prime Minister of Tuvalu, Mr. Apisai 
Ielemia, clearly stated in the June issue of the United 
Nations Chronicle magazine, “If there is one issue that 
strikes at the heart of my nation, Tuvalu, it is climate 
change.” Climate change is undoubtedly an issue of 
extreme importance to a small, atoll nation like Tuvalu. 
The recent report of the Intergovernmental Panel on 
Climate Change highlights the extreme vulnerability of 
island countries like Tuvalu to the impacts of climate 
change and the urgent necessity for global action to 
address this vulnerability. In this context the coming 
session of the Conference of the Parties to the United 
Nations Framework Convention on Climate Change in 
Bali will be very important.  
 In our view, the Conference in Bali should have 
the following components: First, it should reconfirm 
the important role of the Kyoto Protocol and encourage 
parties to the Protocol to pledge new and substantial 
emissions reductions and encourage others to become a 
party to it.  
 Secondly, we should agree to amend the Kyoto 
Protocol so that we open the door for newly 
industrialized countries, countries with economies in 
transition and any other interested countries, including 
developing countries, to take on commitments to 
reduce their greenhouse gas emissions. 
 Thirdly, we must commit to a new global 
framework on adaptation to the impacts of climate 
change. For highly vulnerable countries like Tuvalu 
this is an essential step in the process. 
 Lastly, we must agree on a new negotiation 
process under the United Nations Framework 
Convention on Climate Change that will establish a 
new legal agreement to allow developing countries to 
make voluntary commitments to reduce their 
emissions. Under this agreement we envisage that 
developing countries will be able to make voluntary 
commitments to reduce emissions from the energy, 
transport and forestry sectors. These commitments 
would be linked to appropriate incentive mechanisms.  
 In the context of reducing emissions from 
deforestation we believe that any agreed measures 
must bring about real reductions in global emissions. 
Actions to reduce emissions from deforestation should 
not undermine or devalue efforts to reduce emissions 
from other sectors. Furthermore, these actions should 
not infringe upon the rights of indigenous peoples and 
local communities. The causes of deforestation are 
complex, particularly as there are serious governance 
issues to resolve. Let us make sure to get a durable 
solution to this issue that will achieve a lasting climate 
change outcome.  
 There are a number of elements that we think are 
essential in a new global framework on adaptation. We 
elaborated some of these during the High-Level Event 
on Climate Change. Let me highlight two: First, we 
must establish a whole new source of funding for 
adaptation and a new approach on how adaptation 
funding is managed. A potential new source of funding 
for adaptation could come from a tax levied on 
international aviation and maritime transport. 
Secondly, we must establish a global insurance facility 
to help assist vulnerable countries recover from the 
impacts of climate change.  
 We must seize the opportunity at Bali. We must 
set ourselves a short timeframe to create a new legally 
binding agreement on climate change. This should not 
undermine the Kyoto Protocol but should build on its 
strengths. Those countries that have turned their backs 
on the Kyoto Protocol must now take part in the global 
effort and commit to reducing their emissions within a 
tight timeframe. Once this is done, then we will see the 
rest of the world move forward, for it is crucial that all 
countries must make an effort to reduce their 
emissions. We must not waste the opportunity at Bali.  
 In conclusion, my Government encourages all 
countries to support the reform agenda for the United 
Nations including the serious consideration of self-
determination and the universal participation of all 
nations. We strongly encourage all Governments to use 
the next climate change Conference of the Parties in 
Bali to be a starting point for new negotiations on 
climate change. The future of Tuvalu and lives of many 
others like us is at stake. 
